               Case 1:20-cv-01254-MN Document 5-20 Filed 10/02/20 Page 1 of 4 PageID #: 1494

PJT Partners
                                                                                                   PiT

 Project Wood
  OVERVIEW OF POTENTIAL OUTCOMES




  December 2, 2019




Confidential

Confidential                                                                               Debtors_Prod_00055898
                      Case 1:20-cv-01254-MN Document 5-20 Filed 10/02/20 Page 2 of 4 PageID #: 1495                     Confidential


  Decision Tree Overview
  Critical Path to Successful Refinancing of Term Loans:



O Extend Standstill Agreement by 12/13/19



O Shareholder litigation opt-out plaintiffs opt in to settlement by 1/31/20




O Company secures definitive junior capital commitment by 1/31/20
O Company successfully refinances or enters into amend-and-extend with remaining 1L by 5/31/20
  > If any of these critical path activities are missed, Company would need to pivot to sale process



  > Timeframe beyond 12/13/19 is based on the Company's Standstill extension counterproposal, which has not yet been proposed to,
    or accepted by, the Ad Hoc Group




                                                                                                                    PJT Partners    2

Confidential                                                                                                  Debtors_Prod_00055899
                                Case 1:20-cv-01254-MN Document 5-20 Filed
                                                                      Ends10/02/20    Page
                                                                          in M&A Process and 3 of 4 PageID #: 1496                                                                    Confidential
                                                                                                            Chapter 11 Filing                                                          Cumulative %
                                                                                                                                                                                       Probability
   I llustrative Decision Tree Analysis                                                                                                              I Company Successfully
                                                                                                                                                       Refinances Remaining 1L
                                                                                                                                                                                          [3-10]%
                                                                                                                                                     I or Enters into A&E
                                                                                                                                                     1 % Probability:[75-901%         Successful
  > Analysis assumes stock price remains at a level                                                                                                                                   refinancing/A&E
    sufficient to support a junior capital investment                                             Company Receives Executable                        1L Refinancing/ Amend-0
                                                                                                  Junior Capital Commitment                          and-Extend("A&E")
                                                                                                  % Probability:[50-751%                             5/31/20(2)                Ch. 11 and M&A
                                                                                                                                                                               Process
                                                                                                0                                                      Company Unsuccessful in
                                           Shareholder Litigants Opt In                      Junior Capital                                            Refinancing Remaining
                                           % Probability:[15-301%                            1/31/20                                                   1L or Entering into A&E
                                                                                                                                                       % Probability [25-101%

                                                                                                  Company Does Not Receive
                                                                                                  Executable Junior Capital
 Extend Standstill on                                Shareholder Litigation                       Commitment                                                                         Memo:
 Reasonable Terms(1)                                 1/31/20                                      % Probability:[50-251%                                                             Estimated Various
 % Probability:[501%                                                                                                                                   Company Launches M&A          Ch.11 Probabilities
                                                                                                                                                       /Stalking Horse Process
                                                                                                                                                       Out-of-Court; Files for             [0-3]%
                                                                                             I    Company Launches M&A /                               Chapter 11 with Stalking
                                           Shareholder Litigants Do Not                                                                                                               Ch. 11 with Stalking
                                                                                             I    Stalking Horse Process Out-of-                       Horse by[8/14/20]
                                           Opt In                                                                                                                                     Horse by 8/14/20
                                                                                             I    Court; Files for Chapter 11 with
                                           % Probability:[85-701%
                                                                                             I    Stalking Horse by[4/15/20]

         Standstill Extension
         12/13/19                                                                                                                                                                     Ch. 11 with Stalking
                                                                                                                                                                                      Horse by 4/15/20
                                                                                              I   Company Launches M&A/
                                          Lenders Do Not Accelerate
                                                                                              I   Stalking Horse Process Out-of-
                                          Loan(3)
                                                                                              I   Court; Files for Chapter 11 with
                                          % Probability:[90-751%                                                                                                                      Ch. 11 with Stalking
                                                                                              I   Stalking Horse by[2/28/20r)
                                                                                                                                                                                      Horse by 2/28/20

 Do Not Reach Agreement
                                                Lender Loan Acceleration
 on Standstill Extension
                                                12/15/19
 % Probability:[501%

                                                                                            I     Company Files for Chapter 11
                                          Lenders Accelerate Loan                           I     Week of 12/15/19; Pivots to In-
                                          % Probability:[10-251%                            !     Court M&A/Stalking Horse
                                                                                            I     Process                                                                             Ch. 11 week of
                                                                                                                                                                                      12/15/20; Stalking
                                                                                                                                                                                      Horse done in-court
  Note: Assumes 75-day timeline for in-court M&A / stalking horse process. However, circumstances may require significant compression to timeline.
 (1) Assumes Standstill extension on terms in Company proposal as of 12/1/2019.
 (2) Includes completing documentation for 1L refinancing by 2/28/20 and completion of shareholder vote by 5/31/20.
 (3) Assumes lenders elect not to accelerate loan and give Company time to run stalking horse process out-of-court.                                                               PJT Partnere.      3

Confidential                                                                                                                                                             Debtors_Prod_00055900
                              Case 1:20-cv-01254-MN Document 5-20 Filed 10/02/20 Page 4 of 4 PageID #: 1497                                      Confidential


  Disclaimer
  This document contains highly confidential information and is solely for informational purposes. You should not rely upon or use it to form the
  definitive basis for any decision or action whatsoever, with respect to any proposed transaction or otherwise. You and your affiliates and agents
  must hold this document and any oral information provided in connection with this document, as well as any information derived by you from the
  information contained herein, in strict confidence and may not communicate, reproduce or disclose it to any other person, or refer to it publicly, in
  whole or in part at any time except with our prior written consent. If you are not the intended recipient of this document, please delete and destroy al l
  copies immediately.

  This document is "as is" and is based, in part, on information obtained from other sources. Our use of such information does not imply that we have
  independently verified or necessarily agree with any of such information, and we have assumed and relied upon the accuracy and completeness of
  such information for purposes of this document. Neither we nor any of our affiliates or agents, make any representation or warranty, express or
  i mplied, in relation to the accuracy or completeness of the information contained in this document or any oral information provided in connection
  herewith, or any data it generates and expressly disclaim any and al l liability (whether direct or indirect, in contract, tort or otherwise) in relation to
  any of such information or any errors or omissions therein. Any views or terms contained herein are preliminary, and are based on financial, economic,
  market and other conditions prevailing as of the date of this document and are subject to change. We undertake no obligations or responsibility to
  update any of the information contained in this document. Past performance does not guarantee or predict future performance.

  This document does not constitute an offer to sel l or the solicitation of an offer to buy any security, nor does it constitute an offer or commitment to
  lend, syndicate or arrange a financing, underwrite or purchase or act as an agent or advisor or in any other capacity with respect to any transaction,
  or commit capital, or to participate in any trading strategies, and does not constitute legal, regulatory, accounting or tax advice to the recipient. This
  document does not constitute and should not be considered as any form of financial opinion or recommendation by us or any of our affiliates. This
  document is not a research report nor should it be construed as such.

  This document may include information from the S&P Capital IQ Platform Service. Such information is subject to the following:"Copyright 02019,
  S&P Capital IQ (and its affiliates, as applicable). This may contain information obtained from third parties, including ratings from credit ratings
  agencies such as Standard & Poor's. Reproduction and distribution of third party content in any form is prohibited except with the prior written
  permission of the related third party. Third party content providers do not guarantee the accuracy, completeness, timeliness or availability of any
  information, including ratings, and are not responsible for any errors or omissions(negligent or otherwise), regardless of the cause, or for the results
  obtained from the use of such content. THIRD PARTY CONTENT PROVIDERS GIVE NO EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT
  LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. THIRD PARTY CONTENT PROVIDERS
  SHALL NOT BE LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, EXEMPLARY, COMPENSATORY, PUNITIVE, SPECIAL OR CONSEQUENTIAL
  DAMAGES, COSTS, EXPENSES, LEGAL FEES, OR LOSSES(INCLUDING LOST INCOME OR PROFITS AND OPPORTUNITY COSTS OR LOSSES CAUSED
  BY NEGLIGENCE) IN CONNECTION WITH ANY USE OF THEIR CONTENT, INCLUDING RATINGS. Credit ratings are statements of opinions and are not
  statements of fact or recommendations to purchase, hold or sel l securities. They do not address the suitability of securities or the suitability of
  securities for investment purposes, and should not be relied on as investment advice."

  This document may include information from SNL Financial LC. Such information is subject to the following:"CONTAINS COPYRIGHTED AND TRADE
  SECRET MATERIAL DISTRIBUTED UNDER LICENSE FROM SNL. FOR RECIPIENT'S INTERNAL USE ONLY."
  Copyright CD 2019, PJT Partners LP(and its affiliates, as applicable).
                                                                                                                                             PJT Partners
Confidential                                                                                                                          Debtors_Prod_00055901
